In The

                                Court of Appeals
                     Ninth District of Texas at Beaumont
                             ____________________
                               No. 09-18-00276-CR
                             ____________________
                   CAMERON EDWARD GRUBBS, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee

_______________________________________________________           ______________

                     On Appeal from the 252nd District Court
                            Jefferson County, Texas
                           Trial Cause No. 16-25542
________________________________________________________           _____________

                           MEMORANDUM OPINION

      In this appeal, Cameron Edward Grubbs’ court-appointed appellate counsel

submitted a brief in which counsel contends that no arguable grounds can be

advanced to support Grubbs’ appeal from his conviction for harassing a public

servant.1 Based on our review of the record, we agree that no arguable issues exist

to support Grubbs’ appeal.


      1
          See Tex. Penal Code Ann. § 22.11(a)(3) (West Supp. 2018).

                                         1
      On appeal, Grubbs’ appellate counsel filed an Anders brief presenting

counsel’s professional evaluation of the record.2 In the brief, counsel concludes that

no meritorious issues can be argued to support Grubbs’ appeal. After receiving the

Anders brief, we granted an extension of time so that Grubbs could file a pro se

response. However, Grubbs did not file one.

      The record from the court below shows that in August 2016, a Jefferson

County Grand Jury indicted Grubbs for harassing a public servant.3 In September

2016, Grubbs judicially admitted that he was guilty of the offense. In October 2016,

based on Grubbs’ plea agreement with the State, the trial court deferred further

proceedings, did not adjudicate Grubbs’ guilt, and placed Grubbs on community

supervision for five years.

      In February 2018, the State filed a motion to revoke the order the trial court

used to place Grubbs on unadjudicated-probation. In its motion, the State alleged

that Grubbs had violated the conditions of the order in six ways, which the State’s

motion described. In April 2018, the trial court conducted a hearing so Grubbs could



      2
       See Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978).
      3
          See Tex. Penal Code Ann. § 22.11(a)(3).


                                          2
present his pleas to the allegations in the State’s motion to revoke. During the April

hearing, Grubbs pleaded “true” to two of the violations of the order based on the

allegations in the State’s motion.

      Approximately two months later, the trial court conducted an evidentiary

hearing on the motion to revoke.4 At the conclusion of the hearing, the trial court

found that Grubbs had violated the conditions of the court’s deferred-adjudication

order on a total of five grounds, which included the grounds relevant to the ones on

which Grubbs pleaded true. After finding five of the violations to be true, the trial

court pronounced Grubbs guilty of harassing a public servant. The trial court then

sentenced Grubbs to prison for four years. 5

      After reviewing the appellate record and the Anders brief filed by Grubbs’

counsel, we agree with counsel’s conclusion that any appeal would be without




      4
        In the hearing, the State abandoned one of the grounds on which it claimed
that Grubbs had violated the conditions of the court’s deferred-adjudication order.
      5
       A conviction for harassing a public servant is a third-degree felony. Tex.
Penal Code Ann. § 22.11(b) (West Supp. 2018).


                                          3
merit. 6 Thus, we need not order the appointment of new counsel to re-brief Grubbs’

appeal. 7 Because Grubbs’ appeal is frivolous, we affirm the trial court’s judgment.8

      AFFIRMED.


                                                    _________________________
                                                         HOLLIS HORTON
                                                              Justice

Submitted on November 21, 2018
Opinion Delivered March 13, 2019
Do Not Publish

Before Kreger, Horton and Johnson, JJ.




      6
        See Tapia v. State, 462 S.W.3d 29, 31 n.2 (Tex. Crim. App. 2015) (“A plea
of true, standing alone, is sufficient to support the revocation of community
supervision and adjudicate guilt.”).
      7
        Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991) (requiring
court appointment of other counsel only if it is determined arguable grounds exist to
support the appeal).
      8
         Grubbs may challenge our decision in the case by filing a petition for
discretionary review. See Tex. R. App. P. 68.

                                         4